Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Weisz on 1/11/2021.

The application has been amended as follows: 
Rejoined claims 4-6, and 9-15.
Canceled claim 10.
Claims 4-6, and 9, 11- 14 amended as follows

4. (Currently Amended) The surface modification device according to claim 1, wherein
the facing gap is configured as the substitution gas passage of a slit shape, and 
the substitution gas is supplied to the substitution gas passage.

5. (Currently Amended) The surface modification device according to claim 4, wherein
the discharge electrode includes a plurality of the one or more electrode members, some of which are adjacent to each other and face each other, and have a respective one of said support member held between them, 
 said respective one of said support member has a gas guide hole formed therein to communicate with the gas passage, and
the substitution gas is supplied to the substitution gas passage through the gas guide hole.

6. (Currently Amended) The surface modification device according to claim 1, wherein
the gas curtain passage serves also as  the substitution gas passage, and
the substitution gas passage is supplied to the gas curtain passage.

9. (Currently Amended) A surface modification device, configured to supply substitution gas to a discharge area that is formed between a discharge electrode, which has a length in a width direction of a base material and includes one or more electrode members, and a counter electrode facing the discharge electrode, in order for a surface of the base material to be treated by discharge energy, the surface modification device comprising:
a substitution gas passage that allows the substitution gas to be injected toward the discharge area along the discharge electrode;
a cover member that includes an insulating material located along the discharge electrode and maintaining a facing gap from the discharge electrode; 
	a gas curtain passage of a slit shape that is formed by the facing gap between the cover member and the discharge electrode; 
	a support member that is held between the discharge electrode and the cover member and has a gas guide hole formed therein to communicate with the gas curtain passage; and
	 a holder that clamps the cover member, the support member, and the discharge electrode
	wherein
	the cover member, the discharge electrode and the support member are clamped by the holder,
	the cover member is mounted either any one or both of an upstream side and a downstream side of the discharge electrode with respect to a moving direction of the base material entering the discharge area formed between the discharge electrode and the counter electrode, and
	the gas curtain passage is supplied with curtain gas through the gas guide hole.

10. (Canceled)

11. (Currently Amended) The surface modification device according to claim 9, wherein
	 the facing gap is configured as the substitution gas passage of a slit shape, and 
	the substitution gas is supplied to the substitution gas passage.

12. (Currently Amended) The surface modification device according to claim 11, wherein
	the discharge electrode includes a plurality of the one or more electrode members, some of which are adjacent to each other and face each other, and have a respective one of said support member held between them, 
	said respective one of said support member has a gas guide hole formed therein to communicate with the gas passage, and
	the substitution gas is supplied to the substitution gas passage through the gas guide hole.

13. (Currently Amended) The surface modification device according to claim 9, wherein
	the gas curtain passage serves also as  the substitution gas passage, and
	the substitution gas passage is supplied to the gas curtain passage.

14. (Currently Amended) The surface modification device according to claim 9, wherein
the gas curtain passage is supplied with the curtain gas, which is a different type of gas from the substitution gas.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art in record, alone or in combination, fairly suggests or teaches a surface modification device comprising the specific elements and the special arrangement of each element as cited in the amended claims 1 and 9. Therefore, claims 1, 4-9, and 11-15 are allowable over the prior art in record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795